Title: From Thomas Jefferson to Czar of Russia Alexander I, 19 April 1806
From: Jefferson, Thomas
To: Alexander I, Czar of Russia


                        
                            Washington April 19. 1806.
                        
                        I owe an acknowledgement to Your Imperial Majesty of the great satisfaction I have recieved from your letter
                            of Aug. 20. 1805. and sincere expressions of the respect and veneration I entertain for your character. it will be among
                            the latest & most soothing comforts of my life to have seen advanced to the government of so extensive a portion of the
                            earth & at so early a period of his life, a sovereign whose ruling passion is the advancement of the happiness and
                            prosperity of his people: and not of his own people only, but who can extend his eye & his good will to a distant &
                            infant nation, unoffending in it’s course, unambitious in it’s views.
                        The events of Europe come to us so late & so suspiciously, that observations on them would certainly be
                            stale, & possibly wide of their actual state. from their general aspect however I collect that your Majesty’s
                            interposition in them has been disinterested & generous, & having in view only the general good of the great European
                            family. when you shall proceed to the pacification which is to reestablish peace & commerce, the same dispositions of
                            mind will lead you to think of the general intercourse of nations, & to make that provision for it’s future maintenance,
                            which in times past it has so much needed. the Northern nations of Europe, at the head of which your Majesty is
                            distinguished, are habitually peaceable. the United States of America, like them, are attached to peace. we have then,
                            with them, a common interest in the Neutral rights. every nation indeed on the continent of Europe, belligerent as well as
                            neutral, is interested in maintaining these rights, in liberalising them progressively with the progress of science &
                            refinement of morality, & in relieving them from restrictions which the extension of the arts has long since rendered
                            unreasonable & vexatious.
                        Two personages in Europe, of which your Majesty is one, have it in their power, at the approaching
                            pacification, to render eminent service to nations in general, by incorporating into the act of pacification, a correct
                            definition of the rights of Neutrals on the high seas. such a definition, declared by all the powers, lately or still
                            belligerent, would give to those rights a precision & notoriety, and cover them with an authority, which would protect
                            them in an important degree, against future violation: and should any further sanction be necessary, that of an exclusion
                            of the violating nation from commercial intercourse with all the others, would be preferable to war, as more analagous to
                            the offence, more easy & likely to be executed with good faith. the essential articles of these rights too are so few
                            & simple as easily to be defined.
                        Having taken no part in the past or existing troubles of Europe, we have no part to act in it’s pacification.
                            but as principles may then be settled in which we have a deep interest, it is a great happiness for us that they are
                            placed under the protection of an Umpire who, looking beyond the narrow bounds of an individual nation, will take under
                            the cover of his equity the rights of the absent & unrepresented. it is only by a happy concurrence of good characters
                            & good occasions, that a step can now and then be taken to advance the well being of nations. if the present occasion be
                            good I am sure your Majesty’s character will not be wanting to avail the world of it. by monuments of such good offices
                            may your life become an epoch in the history of the condition of man, & may he who called it into being for the good of
                            the human family, give it length of days & success and have it always in his holy keeping.
                        
                            Th: Jefferson
                            
                        
                    